The following opinion was filed January 12, 1943:
Both sides ask for rehearing on question of what interest is allowable, and both claim that the case being on demurrer to the petition of the Federal Deposit Insurance Corporation for insufficiency of facts stated the question of what interest is allowable — as dependent on rate and time from which and to which allowable — is not presently before us.  In the latter they are correct, strictly speaking.  A demurrer to a complaint for insufficiency of facts is overruled if the complaint states a case for some relief, even if it does not state a case for the full relief demanded, and the instant petition states a case for allowance *Page 377a 
of some interest even if the six per cent demanded is not allowable. At any rate the question of what interest is allowable has not been adequately briefed.  Neither brief pays any attention to the brief of the other side.  In this situation, we treat the opinion heretofore filed as merely holding that some interest is allowable and leave the precise basis of the allowance to be determined by the trial court upon the facts shown by the proofs or the stipulation of the parties.  The solution of this question may be aided by consideration of 32 C.J. p. 864, sec. 178, and cases cited under notes 16 and 17, not cited by either party, and the cases cited in 29 Yale Law Journal, 481, to the point of anticipatory breach of contracts for payment of money not due at the time of the taking over of the assets of an insolvent debtor by a liquidating agent, cited by appellant, as well as by consideration of such other cases or authorities as counsel may find.
The motions for rehearing are denied without costs.  The mandate is modified to read:  The order of the circuit court dismissing the petitions of the Federal Deposit Insurance Corporation and the Banking Commission is reversed without costs for printing appellant's brief, and the cause is remanded for further proceedings in accordance with this per curiam opinion. *Page 378